UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7526



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES DARREN TAYLOR,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-94-40, CA-98-182-3-1-V)


Submitted:   April 24, 2003                    Decided:   May 1, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Darren Taylor, Appellant Pro Se. Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       James Darren Taylor seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that Taylor

has    not     made   a   substantial   showing     of     the    denial   of    a

constitutional right.         See Miller-El v. Cockrell,           U.S.    , 123

S.    Ct.    1029   (2003).    Accordingly,   we    deny    a    certificate    of

appealability and dismiss the appeal.              See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      DISMISSED




                                        2